Citation Nr: 0533770	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  03-21 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a left clavicle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1951 to January 1955.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision of the Newark RO that denied a rating in excess of 
10 percent for residuals of a left clavicle fracture.  In 
August 2003, the RO increased to rating to 20 percent, 
effective from the date of claim.  In December 2004, the 
veteran testified at a Travel Board hearing before the 
undersigned; a transcript of the hearing is of record.  In 
February 2005, the matter was remanded for evidentiary 
development and to meet due process considerations.  In 
December 2005, the undersigned granted the veteran's motion 
to advance this matter on the docket, pursuant to 38 U.S.C.A. 
§ 7107(a) (West 2002 & Supp. 2005) and 38 C.F.R. § 20.900(c) 
(2005).


FINDINGS OF FACT

1.  The veteran is right-hand dominant.

2.  The veteran's service-connected left shoulder disability 
is manifested by limitation of left arm abduction at slightly 
more than midway between the side and shoulder level; 
limitation to 25 degrees from the side, ankylosis or fibrous 
union/nonunion is not shown.


CONCLUSION OF LAW

A rating in excess of 20 percent for residuals of a left 
clavicle fracture is not warranted. 38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a; Diagnostic 
Codes (Codes) 5200, 5201, 5202, 5203 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The July 2003 statement of the case (SOC); August 2003, 
September 2003, January 2004, and July 2005 supplemental SOCs 
(SSOCs); and a letter in February 2005, all provided at least 
some VCAA-type notice, i.e., of what the evidence showed, the 
criteria for an increased rating, and the bases for the 
partial grant and further denial of the claim.  The February 
2005 letter outlined the appellant's and VA's 
responsibilities in developing evidence to support the claim, 
advised him of what type of evidence would be pertinent to 
the claim, and advised him to identify evidence for VA to 
obtain, and specifically to submit any evidence in his 
possession pertaining to the claim.  

Although complete content-complying notice was not provided 
prior to the initial adjudication, the veteran has had full 
opportunity to respond and supplement the record, and to 
participate in the adjudicatory process after notice was 
given.  The claim was reviewed after full notice was given.  
See February 2005 SSOC.  The veteran is not prejudiced by any 
notice defect that may have occurred along the way. 

Regarding the duty to assist, records of private treatment 
have been secured to the extent possible.  The veteran was 
examined by VA.  He has not identified any further pertinent 
records that remain outstanding.  VA's duty to assist is met.  

II. Factual Background

On April 1956 VA examination it was noted that the veteran is 
right-handed.

May 2002 to March 2005 medical records from Dr. M.L., report 
treatment for the veteran's left shoulder.  He complained of 
shoulder pain anteriorly radiating to the proximal humerus.  
He reported pain, weakness, loss of motion, and a feeling of 
stiffness with bending, twisting, pulling, pushing, overhead 
activities, reaching behind, and on extremes of motion.  On 
examination, there was tenderness on palpation posteriorly 
over the supraspinatus.  There was no crepitation or clicking 
subacromially.  There was no atrophy of the shoulder muscles.  
Forward flexion of the left arm was to 165 degrees.  There 
was pain at the end ranges of motion with flexion and 
abduction.  There was a positive impingement sign.

In a July 2002 statement from the veteran's physician 
reported that right shoulder motion was to 160 degrees before 
pain or discomfort was felt.  Impingement, lateral 
impingement, and "painful arc" signs were positive.  The 
physician noted a 20 percent loss of power in the 
supraspinatus and external rotator muscles.

On January 2003 VA examination, the veteran complained of 
left shoulder pain at rest, aggravated by motion.  There was 
no evidence of paresthesias or weakness of the upper 
extremity.  Abduction of the left shoulder was limited by 
pain to 135 degrees.  

Private medical records dated in June and July 2003 reflect 
that the veteran complained of mild to moderate intermittent 
pain that was aggravated by overhead activities, extremes of 
motion, lifting, pulling, reaching behind, and cross chest 
maneuvers.  There was no evidence of shoulder muscle atrophy; 
forward flexion was to 155 degrees.  There was pain at the 
extremes of motion with flexion and abduction.  

In a July 2003 statement, the veteran's physician noted that 
he reported that his left shoulder had gotten worse and 
bothered him with activities of daily living and playing 
golf.  The physician indicated that, due to several factors, 
the veteran was not a candidate for surgery.  Another 
statement in August 2003 advises that the veteran was limited 
in any type of work that required lifting, pushing, or 
carrying, as this would exacerbate his symptoms, which were 
moderately under control.

August 2003 private treatment records reflect that there were 
no new complaints and that forward flexion of the left arm 
was to 80 degrees.  There was significant pain on extremes, 
consistent with frozen shoulder.  The end point pain was pain 
was more consistent with loss of range of motion than 
impingement.  In October 2003 it was noted that the veteran 
had a full range of left shoulder motion, and that active and 
passive forward flexion was to 90 degrees.  There was pain on 
extremes of motion.

Private medical records dated in March 2004 reveal that there 
were no new complaints.  In May and June 2004, the veteran 
complained of intermittent pain and a moderate amount of 
stiffness in the left shoulder.  Active and passive range of 
motion (forward flexion) was to 90 degrees and 110 degrees, 
respectively.  In September 2004, the veteran complained of 
intermittent left shoulder pain and moderate stiffness.  The 
left arm had 90 degrees of active and 110 degrees of passive 
forward flexion.  Strength testing was 5/5 in all areas.  In 
February 2005, the veteran complained of constant left 
shoulder pain.  He reported that, at best, the pain was 3/10 
and at its worst 6/10.  There was no instability, but a 
moderate amount of stiffness.  The left arm had 80 degrees of 
active 100 degrees of passive forward flexion.  Strength 
testing revealed a decrease of 20 -40 percent with internal 
and external rotators, and 40-60 percent with supraspinatus.  
In March 2005, the veteran reported that there was no 
improvement of the left shoulder.  Range of active motion was 
90 degrees of forward flexion, -20 degrees of external 
rotation, and internal rotation was normal.  Passive forward 
flexion was to 100 degrees.  Strength testing revealed 40-60 
percent decreased strength of supraspinatus and external 
rotators; other muscle groups tested demonstrated full 
strength.

At the December 2004 Travel Board hearing, the veteran 
testified about how his left shoulder disability limited him 
from performing regular activities such as mowing the lawn, 
plumbing work, and electrical work.  He indicated that in 
addition to having limited motion his left shoulder was 
extremely weak.

On March 2005 VA examination, the veteran reported that he 
could not do perform any motion of the left shoulder 
secondary to pain.  He reported that he did not have any 
flare ups because the pain was constant.  Active ranges of 
left shoulder motion were forward flexion to 80 degrees and 
abduction to 60 degrees.  Motor strength was 4/5 in all 
planes secondary to pain.  The examiner indicated that there 
was functional limitation secondary to pain and discomfort.  
The veteran was unable to use the left shoulder for any daily 
activities due to pain, discomfort, and loss of range of 
motion.  With repetitive use, the left shoulder demonstrated 
an additional loss of 10 percent of joint function secondary 
to pain.  

III. Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Consideration is also give to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  Functional impairment shall also be evaluated 
on the basis of lack of usefulness, and the effects of the 
disability upon the person's ordinary activity.  38 C.F.R. § 
4.10.

In rating musculoskeletal disability, a distinction is made 
between major (dominant) and minor extremities.  As the 
evidence indicates the veteran is right-handed, his left 
shoulder is considered the minor extremity.  

The veteran's service-connected left shoulder disability is 
rated under 38 C.F.R. § 4.71a, Codes 5201-5203.  The RO found 
that there was functional impairment warranting such rating.   

Residuals of a clavicle fracture may be rated under Code 5203 
(for dislocation, nonunion, or malunion) or Code 5201 (for 
limitation of arm motion).  See 38 C.F.R. § 4.71a.  The 
pathology required for consideration under Code 5203, i.e., 
dislocation, nonunion, or malunion, is not shown.  
Consequently, rating under those criteria would be 
inappropriate.  Under Code 5201, a 20 percent rating is 
warranted where motion of the minor arm is limited to either 
the shoulder level or to midway between the side and shoulder 
level.  Where motion of the minor arm is limited to 25 
degrees from the side, a 30 percent rating is warranted.  

As the left shoulder disability is already rated 20 percent, 
the focus here is on those rating criteria that provide for a 
30 percent (or higher) rating.  Essentially, what the veteran 
must show to warrant an increase in the rating to 30 percent 
under Code 5201 is that motion of the left arm is limited to 
25 degrees from the side, or more nearly approximates 25 
degrees from the side than 45 degrees from the side (i.e., 
midway between the shoulder and the side).  Here, there is no 
competent evidence of such a level of impairment.  The 
greatest degree of limitation of abduction shown by the 
record was on the March 2005 VA examination, when adduction 
was to 60 degrees (some 15 degrees beyond midway between the 
shoulder and the side).  Even with the factor of pain/use 
considered (an additional 10 % by the examiner's estimate), 
motion would still be beyond 50 degrees, and beyond midway 
between the side and the shoulder.  Accordingly, it cannot be 
found that the left shoulder disability approximates the 
level of severity required for a 30 percent rating.

The Board has also considered whether an increase might be 
warranted under Codes 5202 (for malunion, nonunion, or 
dislocation) or 5200 (for ankylosis).  However, such 
pathology is not shown, and an increase under those rating 
criteria is not warranted.  


ORDER

A rating in excess of 20 percent for residuals of a left 
clavicle fracture is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


